Order filed July 2, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00607-CR
                                    ____________

                     BRANDON RAY MORGAN, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 338th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1419351

                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of:
           State’s Exhibit 50, Arson walk-through video, Part 1 and 2; walk-
              through audio (DVD);

           State’s Exhibit 52, Arson test burn video;

           State’s Exhibit 76, Defendant’s statement - Part 1 (CD); and

           State’s Exhibit 77, Defendant’s statement - Part 2 (CD).

      The clerk of the 338th District Court is directed to deliver to the Clerk of this
court the original of these exhibits on or before July 13, 2015. The Clerk of this
court is directed to receive, maintain, and keep safe these original exhibits; to
deliver them to the justices of this court for their inspection; and, upon completion
of inspection, to return the original of these exhibits to the clerk of the 338th
District Court.



                                              PER CURIAM